1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     BLAKE L. ANDERSON,                              Case No. 3:18-cv-00414-MMD-CBC
10                                      Petitioner,                    ORDER
             v.
11

12    EIGHTH JUDICIAL DIST. COURT, et al.,
13                                  Respondents.
14

15          Petitioner has submitted to the Court an initial pleading styled as a “petition for writ
16   of mandamus” (ECF No. 1), followed by several other documents (ECF Nos. 3, 5-10), all
17   of which appear to seek relief from this Court in relation to a criminal proceeding against
18   Petitioner in the Eighth Judicial District Court for Nevada that recently resulted in a
19   judgment of conviction.
20          The matter has not been properly commenced because Petitioner has not paid the
21   filing fee or, alternatively, filed an application to proceed in forma pauperis. Thus, the
22   present action will be dismissed without prejudice to the filing of a new petition in a new
23   action with either payment of the filing fee ($5.00) or an application to proceed in forma
24   pauperis.
25          Petitioner is advised, however, that this Court’s ability to intervene in a state
26   criminal proceeding and/or set aside a state court’s judgment of conviction is limited by
27   the exhaustion doctrine and the abstention doctrine in Younger v. Harris, 401 U.S. 37
28   (1971). To satisfy the exhaustion requirement, a claim brought in this Court must have
1    been fairly presented to the state courts completely through to the highest court available.

2    See ,e.g., Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang v.

3    Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003). Under the abstention doctrine, a federal

4    court will not entertain a habeas petition seeking intervention in a pending state criminal

5    proceeding, absent special circumstances. See, e.g., Sherwood v. Tomkins, 716 F.2d

6    632, 634 (9th Cir. 1983); Carden v. Montana, 626 F.2d 82, 83-85 (9th Cir. 1980); Davidson

7    v. Klinger, 411 F.2d 746 (9th Cir. 1969).

8           It is therefore ordered that this action is dismissed without prejudice to the filing of

9    a new petition in a new action with either payment of the filing fee or a properly completed

10   pauper application. The Clerk of Court is instructed to enter judgment accordingly and

11   close this case.

12          It is further ordered that a certificate of appealability is denied, as jurists of reason

13   would not find the Court’s dismissal of this improperly commenced action without

14   prejudice to be debatable or incorrect.

15          It is further ordered that the Clerk send Petitioner two copies each of an application

16   form to proceed in forma pauperis for incarcerated persons and a noncapital Section 2254

17   habeas petition form and one copy of the instructions for each form.

18          It is further ordered that pending motions (ECF Nos. 9, 10) are denied as moot.

19          DATED THIS 5th day of October 2018.

20

21                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                    2
